


110 HRES 897 IH: Recognizing the strategic importance of the

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 897
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Ms. Ros-Lehtinen (for
			 herself, Mr. Royce,
			 Mr. Burton of Indiana, and
			 Mr. Boozman) submitted the following
			 resolution; which was referred to the Committee on Armed Services, and in
			 addition to the Committee on Foreign
			 Affairs, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		RESOLUTION
		Recognizing the strategic importance of the
		  African continent and welcoming the establishment of AFRICOM, and for other
		  purposes.
	
	
		Whereas the United States provides nearly $9 billion in
			 assistance to Africa each year, with programs ranging from providing
			 humanitarian relief to strengthening health and education systems, breaking
			 down trade barriers and promoting economic development, combating corruption
			 and other illicit activities, and promoting critical democratic, judicial, and
			 human rights reforms;
		Whereas the United States also provides significant
			 resources to promote security on the African continent, particularly through
			 programs such as the Global Peace Operations Initiative (GPOI), the African
			 Contingency Operations Training and Assistance (ACOTA) program, the
			 Trans-Sahara Counter-Terrorism Partnership (TSCTP), Anti-Terrorism Assistance
			 (ATA), International Military Education and Training (IMET) and Enhanced
			 International Military and Training (E–IMET) programs, Foreign Military
			 Financing (FMF), Contributions to International Peacekeeping (CIPA),
			 International Narcotics Control and Law Enforcement programs, and
			 Non-Proliferation Anti-terrorism, Demining, and related programs;
		Whereas United States military and security assistance
			 programs in Africa represent approximately 3 percent of the United States’
			 total $9 billion aid and development package for Africa;
		Whereas in 2003, the Armed Forces of the United States
			 were instrumental in helping to bring stability to war-torn Liberia;
		Whereas roughly 2,000 members of the United States Armed
			 Forces currently are stationed at Camp Lemonier in Djibouti as part of the
			 Combined Joint Task Force—Horn of Africa (CJTF–HOA) to promote regional
			 stability and prevent conflict in the region;
		Whereas the African continent faces unique development and
			 security challenges requiring unique United States policy approaches;
		Whereas development and prosperity in Africa are
			 inextricably linked to peace and stability;
		Whereas the Department of Defense historically has divided
			 Africa among three separate combatant commands: the U.S. European Command, the
			 U.S. Central Command and the U.S. Pacific Command;
		Whereas in February 2007, the President announced his
			 decision to create a unified command for Africa, the U.S. Africa Command, or
			 AFRICOM, to provide a more holistic approach toward United
			 States military relations, programs, and activities on the continent under a
			 single headquarters staff;
		Whereas the stated purpose of AFRICOM is to promote
			 U.S. National Security objectives by working with African states and regional
			 organizations to help strengthen stability and security, while
			 simultaneously streamlining United States security assistance programs and
			 eliminating bureaucratic divisions;
		Whereas pursuant to that objective, AFRICOM will seek to
			 [build] partnership capacities, [conduct] theater security cooperation,
			 [build] important counter-terrorism skills and, as appropriate, [support] U.S.
			 Government agencies in implementing other programs that promote regional
			 stability;
		Whereas unlike other commands, AFRICOM’s structure will
			 include a military commander and a civilian deputy, and is expected to include
			 civilian personnel from a variety of Federal departments and agencies,
			 including staff detailed from the Department of State and the United States
			 Agency for International Development (USAID) to contribute to the command’s
			 planning and to ensure that its activities are compatible and
			 integrated with other United States Government efforts;
		Whereas AFRICOM is expected to support, not shape, United
			 States foreign policy in Africa;
		Whereas AFRICOM serves as an important acknowledgment of
			 the strategic importance of the African continent, as well as an opportunity to
			 help African nations and regional institutions build a safe and secure
			 environment in which they can prosper;
		Whereas communicating the purposes of AFRICOM to African
			 governments and citizens is an important challenge;
		Whereas AFRICOM was formally established in Stuttgart,
			 Germany, on October 1, 2007; and
		Whereas AFRICOM is expected to reach full operating
			 capacity and to establish its headquarters on the African continent by October
			 1, 2008: Now, therefore, be it
		
	
		That the United States House of
			 Representatives —
			(1)recognizes the
			 strategic importance of the African continent and welcomes the establishment of
			 the U.S. Africa Command (AFRICOM) in Stuttgart, Germany, on October 1, 2007,
			 toward that end;
			(2)awaits the formal
			 establishment of AFRICOM headquarters on the African continent;
			(3)urges the
			 Department of Defense, the Department of State, and USAID to work
			 collaboratively and consult with African partners to address any concerns
			 regarding conception or implementation of AFRICOM’s mandate, including through
			 rigorous public diplomacy; and
			(4)encourages African
			 nations to acknowledge and take advantage of the opportunity which AFRICOM
			 represents to collaborate in promoting peace and stability on the
			 continent.
			
